On the 14th day of January, 1935, a per curiam opinion was filed in this case dismissing the appeal on the ground that all issues involved herein were determined by the opinion filed in the case of Carter Oil Co. v. Eli, 164 Okla. 273,23 P.2d 985. Thereafter the plaintiffs in error filed motions to vacate the order dismissing the appeal and to vacate and set aside former opinion in this case as void, and a petition for rehearing in connection therewith. Upon direction of the court, the defendants in error have filed a response to the petition for rehearing and the plaintiffs in error have filed a reply thereto.
As stated in the opinion filed herein on January 14, 1935, this is the third time the matters involved in this appeal have been *Page 520 
before this court. A searching examination of the authorities cited in the petition for rehearing, the motion to vacate, and the responses filed in this case, together with a review of the long litigation of this subject-matter, convinces us of the correctness of the opinion in holding that no new questions are involved in the instant appeal.
The motions to vacate the order of the court dismissing the appeal, and to set aside former opinion in this cause as void, and the petition for rehearing are, and each of them is, denied.
McNEILL, C. J., OSBORN, V. C. J., and WHEATLEY and GIBSON, JJ., concur. RILEY, WELCH, PHELPS, and CORN, JJ., dissent.